            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

JIMMY RAY ROLAND                                                  PLAINTIFF

v.                           No. 4:17-cv-559-DPM

DOUGLAS B. STALLEY, Representative of
the Estate of Thomas Robert Ingraldi;
HEARTLAND EXPRESS INC OF IOWA; and
John Doe and John Doe entity                                  DEFENDANTS

                                        ORDER
     The Court is attaching its working drafts of (1) the voir dire, (2) the
preliminary instructions, (3) the final instructions, and (4) the verdict
form. The Court appreciated the parties’ proposals. Please file any
objection   to      the   voir   dire    and    preliminary   instructions   by
4 September 2019. We’ll work on the final instructions and verdict
form during the trial. They’re tentative. Please hold your thoughts on
them until trial.
     The Court notes the Doe defendants. The time to name them by
amended pleading has passed. The Court will therefore dismiss them
without prejudice unless another party objects by 4 September 2019.
So Ordered.

                    ________________________
                    D.P. Marshall Jr.
                    United States District Judge

                      28 August 2019




              -2-
